COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  MIGUEL ANGEL FIERRO,                            §                No. 08-21-00005-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 42nd District Court

  THE STATE OF TEXAS,                             §               of Taylor County, Texas

                        State.                    §                   (TC# 28644A)

                                             §
                                           ORDER

       The certification of the right to appeal indicates that the defendant does not have the right

to appeal from the judgment of conviction in this plea bargain case. Appellant maintains that the

record shows he does have the right to appeal. Under these circumstances, the Court has

determined an abatement for further findings would aid the Court in disposing of this appeal.

       Therefore, the Court ABATES this appeal and ORDERS the trial court to conduct a

hearing within 20 DAYS on whether the defendant had the right to appeal, and to make findings

of fact and conclusions of law as to whether the defendant had the right to appeal. The findings

of fact and conclusions of law, along with any transcripts or other materials submitted at the

hearing, are due with this Court within 10 days of the hearing.

       IT IS SO ORDERED this 9th day of August, 2021.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.